Citation Nr: 0516055	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 15, 
1967, to November 20, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that new and material 
evidence had not been received to reopen claims for service 
connection for kidney and low back disorders.  The veteran 
testified before the undersigned at a hearing held at the RO 
in September 2001.  In a January 2002 decision, the Board 
reopened the claims for service connection for kidney and 
back disorders, and remanded those claims for further 
development.  In a June 2004 decision, the Board denied 
entitlement to service connection for a kidney disorder and 
denied entitlement to service connection for a back disorder.  

The veteran appealed the June 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2004 Order, the Court granted a Joint Motion 
for Remand filed by the parties and vacated the Board's June 
2004 decision.  The case was thereafter returned to the 
Board.  Additional evidence was received following return of 
the case, for which a waiver of initial RO consideration of 
the evidence was provided.

The record reflects that the veteran has raised the issue of 
entitlement to service connection for bilateral hearing loss, 
and that the RO is currently undertaking development with 
respect to that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that his kidney disability originated in 
service, and that his back disorder, while pre-existing 
service, was aggravated in service.

The Joint Motion for Remand concluded that the June 2004 
Board decision failed to address application of the 
presumption of soundness with respect to both disorders at 
issue, including whether such presumption was properly 
rebutted in the veteran's case.  The Joint Motion also 
requested that the Board take into consideration the recent 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), as 
well as VAOPGCPREC 3-2003.

Service medical records show that at his May 1967 pre-
induction examination, the veteran reported experiencing, or 
having had a history of, recurrent back pain.  He denied any 
history of frequent or painful urination, or blood in the 
urine.  The examiner did not note any pertinent 
abnormalities.  Service treatment notations for late 
September and early October 1967 show that the veteran 
complained of back pain.  X-ray studies of the lumbosacral 
spine revealed mild scoliotic deformity with flattening of 
the normal lordotic curvature.

The veteran attended a neurological evaluation on October 17, 
1967, at which time he reported a three-year history of 
experiencing back pain, described as a generalized aching 
aggravated by movement.  He also reported that he sustained a 
back injury six months before which involved the fracture of 
three vertebrae.  The examiner concluded that the veteran had 
lumbosacral area strain, but was unable to diagnose sciatica.

The hospital report for an early November 1967 admission of 
the veteran indicates that he was treated at a urology clinic 
in mid-October 1967 with a history of passing blood in the 
urine; the report noted that the symptoms represented 
terminal hematuria, with spontaneous clearing, but that the 
veteran reported experiencing nocturia approximately twice 
each night as well as burning following urination.  He also 
complained of one episode of enuresis, but denied any 
previous episodes of urinary tract disease.  Diagnostic 
testing revealed bilateral chronic pyelonephritis.

The report of a Medical Evaluation Board (MEB) convened in 
November 1967 records the conclusion that the veteran had 
bilateral chronic pyelonephritis; chronic cystitis; and low 
back pain of undetermined etiology.  The above disorders were 
determined to have existed prior to service without 
aggravation by active duty.  The MEB recommended the 
veteran's separation from service on account of kidney 
disease.

On file are private medical records received in April 1983 
showing that the veteran was hospitalized in June 1967 (prior 
to service) after he was struck on his back by a forklift.  
He was diagnosed with fracture of the second and third 
transverse processes of the right lumbar vertebrae.

The veteran was afforded a VA examination in April 2003, at 
which time the examiner concluded that "[i]t is more likely 
than not that [the veteran's] kidney disorder pre-existed his 
entry into Active Duty Military Service due to his back 
injury.  Also, the kidney disorder more likely than not was 
not made worse by any action during his brief stay in the 
military."  The examiner added that it was more likely than 
not that there was no increase in the severity of the 
veteran's kidney disorder during service.  With respect to 
back disability, the examiner concluded that "[i]t is more 
likely than not that there was not an increase in severity of 
his back disorder while he was in the service.  This is also 
confirmed by his own Medical Board that took place in 1967 
after his very short time in the service. [The] Medical Board 
also agreed that it existed prior to service and there was 
not any evidence that it was aggravated by his active duty."

In Wagner, the Federal Circuit held that in order to rebut 
the presumption of soundness, the government must show clear 
and unmistakable evidence of both a pre-existing condition, 
and a lack of in-service aggravation.  Wagner, 370 F.3d at 
1096 (emphasis added).  The Federal Circuit explained that 
the government could show a lack of aggravation by 
establishing that there was no increase in disability in 
service, or that any increase in disability was due to the 
natural progress of the pre-existing condition.  Id.  In 
VAOPGCPREC 3-2003, VA's Office of General Counsel held that 
to rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service; the 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  The 
above opinion essentially invalidated 38 C.F.R. § 3.304(b) to 
the extent the regulation allowed for rebutting the 
presumption of sound condition only with clear and 
unmistakable evidence that an injury or disease existed prior 
to service.

In light of the concerns expressed in the Joint Motion for 
Remand, and given the Federal Circuit's decision in Wagner as 
well as the conclusions in VAOPGCPREC 3-2003, the Board finds 
that further VA examination of the veteran is warranted.  In 
this regard, the Board points out that while the April 2003 
examiner concluded that the back and kidney disorders likely 
pre-existed service and likely were not aggravated in 
service, he did not indicate whether the disorders clearly 
and unmistakably existed prior to service and were not 
aggravated by service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claims on appeal.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  After the above-requested development 
has been completed, the RO should afford 
the veteran a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of his back disability.  All indicated 
tests should be conducted, and the 
examiner is to set forth all findings in 
detail.  The examiner should be asked to 
provide an opinion with respect to each 
of the following:

A.  Is it at least as likely as not 
that any back disability was present 
in service?

B.  If so, did such disability 
clearly and unmistakably exist prior 
to service without undergoing 
aggravation in service?

C.  If the back disorder existed 
prior to service and underwent 
aggravation in service, was any in-
service increase clearly and 
unmistakably due to natural 
progress?  

D.  If any back disability developed 
subsequent to service, is it at 
least as likely as not that such 
disability is etiologically related 
to the veteran's period of military 
service?

The complete rationale for all opinions 
expressed should also be provided.  The 
claims folders, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that a 
review of the claims files was made.  

4.  The RO should also afford the veteran 
a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of his kidney 
disability.  All indicated tests should 
be conducted, and the examiner is to set 
forth all findings in detail.  The 
examiner should be asked to provide an 
opinion with respect to each of the 
following:

A.  Is it at least as likely as not 
that any kidney disability was 
present in service?

B.  If so, did such disability 
clearly and unmistakably exist prior 
to service without undergoing 
aggravation in service?

C.  If the kidney disorder existed 
prior to service and underwent 
aggravation in service, was any in-
service increase clearly and 
unmistakably due to natural 
progress?  

D.  If any kidney disability 
developed subsequent to service, is 
it at least as likely as not that 
such disability is etiologically 
related to the veteran's period of 
military service?

The complete rationale for all opinions 
expressed should also be provided.  The 
claims folders, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that a 
review of the claims files was made.  

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues of 
entitlement to service connection for a 
kidney disability and entitlement to 
service connection for a back disability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


